Exhibit 10.1

June 6, 2008

Patrick Pichette

Re: Offer of Employment with Google Inc.

Dear Patrick:

On behalf of Google Inc., I am pleased to offer you the exempt position of
Senior Vice President and Chief Financial Officer, reporting to the Chief
Executive Officer, subject to the terms and contingencies set forth below. The
position is located in Mountain View, California. Your start date shall be
August 1, 2008 and you will assume the position of CFO effective August 12,
2008.

You will receive an annual salary of $450,000, which will be paid biweekly and
subject to a periodic review. You are eligible to participate in the Company
Bonus Program; your annual bonus target will be 150% of base salary. Bonuses
under the Company Bonus Plan are discretionary. The actual bonus amount could be
larger or smaller than this amount, based on your performance and the
performance of the Company. Whether a bonus will be awarded in a particular
bonus period, and in what amount, is within Google’s sole discretion. Both your
base salary and the components of your bonus are subject to periodic review.

Additionally, upon your start date, Google will pay you a one-time Sign-On Bonus
of $500,000. This will be taxed as supplemental income. At the completion of six
months of full-time employment with us, Google will pay you an additional
$500,000 Cash Bonus. This will also be taxed as supplemental income. In the
event your employment is terminated within the first six months of your
employment, the Cash Bonus payout will be accelerated and paid on the
termination date or as soon thereafter as Company business practices allow, but
in any case within thirty (30) days of your termination. If you terminate your
employment at Google before the one year anniversary of your start date, other
than as a result of a breach by Google of this Agreement, you will be required
to repay the Sign-On Bonus and Cash Bonus. Any required repayment will be
prorated based on the number of remaining calendar days until the one year
anniversary of your start date.

Google will pay relocation costs and provide reimbursement for specified moving
expenses as outlined in Google’s North American Officer Relocation Policy. In
order to receive these benefits, you will be required to work with a third party
vendor provider designated by Google to assist in employee moves.

As a regular full-time employee you will be eligible for various benefits
offered to similarly-situated Google employees in accordance with the terms of
Google’s policies and benefit plans. Among other things, these benefits
currently include medical and dental insurance, life insurance, and a 401(k)
retirement plan. You will automatically be enrolled in the 401(k) plan at 4%
into the Wellesley Fund, which is a balanced fund of stocks and bonds. You will
be able to change your deferral amount and fund allocation upon your hire. The
eligibility requirements and other information regarding these benefits are set
forth in

 

1



--------------------------------------------------------------------------------

more detailed documents that are available from Google. With the exception of
the “employment at will” policy discussed herein, Google may, from time to time
in its sole discretion, modify or eliminate its policies and the benefits
offered to employees.

Upon approval by our Board of Directors, you will be granted four new hire
equity grants. Per the Governance Guidelines of the Leadership Development and
Compensation Committee of our Board of Directors, the Grant Date of these four
equity grants will be on the Wednesday of the week following your start date.

The first award will be a stock option grant to purchase 11,112 shares of Google
Class A common stock. Your options will be nonqualified stock options with an
exercise price equal to the closing fair market value of the underlying stock on
the Grant Date. Your options will vest at the rate of 1/4th on the date one year
after you commence employment, and will vest an additional 1/48th each month
thereafter, for a total vesting period of 48 months.

The second award will be a grant of 5,556 Google Stock Units (GSUs). Your GSUs
will vest at a rate of 1/4th each year over the next four years, beginning on
the date one year after you commence employment, for a total vesting period of
48 months. At that time, the vested number of GSUs will convert to a number of
Google Class A common shares.

Vesting in both of these stock option and GSU awards is contingent on continued
employment on the applicable vesting dates.

The third award will be a grant of 910 GSUs. Your GSUs will vest at a rate of
100 percent at six months. At that time, the vested number of GSUs will convert
to a number of Google Class A common shares. In the event your employment
terminates prior to the six-month vesting date (other than as a result of your
resignation), you will immediately vest in this grant.

The fourth award will be a grant of 910 GSUs. Your GSUs will vest at a rate of
100 percent at twelve months. At that time, the vested number of GSUs will
convert to a number of Google Class A common shares. In the event your
employment is terminated after six months but prior to the twelve-month vesting
date (other than as a result of your resignation), you will immediately vest in
this grant.

Please be aware that this program and subsequent programs could be changed at
any time, at the discretion of the Board of Directors. Also note that Google
makes no representation about the future value of the stock options or GSUs
granted herein and you should expect that the value of these grants will
fluctuate in the future. Finally, the receipt of such grants shall be
conditioned upon the subsequent execution by the grantee of Google’s appropriate
form of GSU and Stock Option grant agreement.

For annual equity grants awarded in 2009 and thereafter, your grants will be
reviewed pursuant to the same general process employed for all Executives of
comparable status.

We encourage you to consult a tax professional for information regarding all
current tax reporting requirements related to the compensation and benefits
discussed above.

You are being offered employment at Google based on your personal skills and
experience, and not due to your knowledge of any confidential, proprietary or
trade secret information of a prior or current employer. Should you accept this
offer, we do not want you to make use of or disclose any such information or to
retain or disclose any materials from a prior or current employer. Likewise, as
an employee of Google, it is likely that you will become knowledgeable about
confidential, trade secret and/or proprietary information related to the
operations, products and services of Google and its clients. To protect the
interests of both Google and its clients, all employees are required to read and
sign the At

 

2



--------------------------------------------------------------------------------

Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement as a condition of employment with Google. This Agreement, which
provides for arbitration of all disputes arising out of your employment, will be
provided for your review; you will be required to sign it on your first day of
employment.

Google has a strict policy against conflicts of interest. Google’s code of
conduct is located at http://investor.google.com/conduct.html. Before deciding
whether to accept or reject this offer letter, please read the code of conduct
carefully as it contains certain prohibitions against, among other things,
holding outside employment, board memberships or advisory board positions in
companies that may cause a conflict of interest. In order to avoid actual or
perceived conflicts of interest, we ask that you work with Andy Hinton, General
Counsel and Global Compliance and Ethics Officer, to pre-approve board positions
before joining Google.

Google has a strict policy against insider trading, which prohibits, among other
things, employees, contractors and temporary workers from trading Google stock
during certain time periods and engaging in any derivative transactions in
Google stock. It will be your responsibility to educate yourself regarding
Google’s insider trading policies and to ensure you are in full compliance. If
you have any questions about Google’s policy against insider trading, please
contact Human Resources.

Further, if an export control license is required in connection with your
employment, this offer is further contingent upon Google’s receipt of the export
control license and any similar approvals. Your employment with Google will
commence following receipt of such export control license and governmental
approvals; and is conditioned upon your (a) maintaining your employment with
Google, and (b) continued compliance with all conditions and limitations
contained in such a license. If for any reason such export control license and
governmental approvals cannot be obtained within six (6) months from your date
of signature, this offer will automatically terminate and have no force and
effect.

Please understand that this letter does not constitute a contract of employment
for any specific period of time, but will create an “employment at will”
relationship. This means that the employment relationship may be terminated with
or without cause and with or without notice at any time by you or Google. No
individual other than the Chief Executive Officer of Google has the authority to
enter into any agreement for employment for a specified period of time or to
make any agreement or representation contrary to Google’s policy of employment
at will. Any such agreement or representation must be in writing and must be
signed by you and the Chief Executive Officer. Your signature at the end of this
letter confirms that no promises or agreements that are contrary to our at will
relationship have been committed to you during any of your pre-employment
discussions with Google, and that this letter, along with the At Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement, contain our complete agreement regarding the terms and conditions of
your employment.

We look forward to an early acceptance of this offer. This offer will remain
open for 7 (seven) business days following your receipt of this letter and is
contingent upon your start date of August 1, 2008. This offer is contingent upon
satisfactory results from your background check, which we expect will be
completed by Tuesday, June 10th. Additionally, this offer and your employment
are contingent upon satisfactory results from your background check. To indicate
your acceptance of Google’s offer, please sign and date the enclosed original
and return it to us in the envelope provided. A duplicate original is enclosed
for your record. Please arrive at 9:00 AM on your first day of employment for a
tour of the office and for your new hire orientation. Orientation will be held
at our Mountain View offices. In order for Google to comply with the Immigration
Reform and Control Act, your employment with Google is contingent on your
eligibility to work in the United States. Accordingly, please bring appropriate
verification of eligibility to work in the United States on your first day.

 

3



--------------------------------------------------------------------------------

Patrick, we look forward to working with you.

 

Sincerely, /s/ LASZLO BOCK Laszlo Bock Vice President, People Operations Google
Inc.

I accept this offer of employment with Google and agree to the terms and
conditions outlined in this letter.

 

/s/ PATRICK PICHETTE         June 6, 2008         August 1, 2008 Patrick
Pichette       Date       State Date

 

4